MEMORANDUM ***
Appellant Jorge Rolando Vega-Chiche (Vega-Chiche) challenges his sentence, asserting that the district court gave more weight to the Sentencing Guidelines than to the other sentencing factors set forth in 18 U.S.C. § 3553(a), and that the district court was required to make factual findings regarding each of the § 3553(a) factors.
To comply with United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), the district court need only have sufficiently “considered the Guidelines as well as the other factors listed in § 3553(a).” United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006). “This requirement does not necessitate a specific articulation of each factor separately, but rather a showing that the district court considered the statutorily-designated factors in imposing a sentence.” Id. (citations omitted).
*554Because the record does not reflect that the district court gave more weight to the Guidelines than to the other § 3553(a) factors, Vega-Chiche’s assertion to the contrary is unfounded. Additionally, the record reflects that the district court considered factors listed in § 3553(a). Consequently, the sentence imposed was reasonable. See Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2465, 168 L.Ed.2d 203 (2007); see also United States v. Carty, 520 F.3d 984 (9th Cir. 2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.